In Mandamus. This cause originated in this court on the filing of a complaint for a writ of mandamus. Upon consideration of relator’s motion for expedited consideration and pursuant to S.CtPrac.R. X(5),
IT IS ORDERED by the court, sua sponte, that an alternative writ of mandamus be, and hereby is, granted.
Douglas, J., not participating.
IT IS FURTHER ORDERED by the court that the following expedited briefing schedule is set for presentation of evidence and filing of briefs pursuant to S.CtPrac.R. X(7) and (8):
The parties shall file any evidence they intend to present on or before September 16,1997, and shall file their merit briefs within seven days after the filing of evidence. No responsive briefs shall be permitted.
Douglas, J., not participating.